In an action to recover damages for conspiracy to commit fraud, the plaintiff appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated February 15, 2002, which granted the motion of defendants Joseph LaMattina, Paul Lemole, and Agatha Yennella Sciaraffo, joined by the defendant Regina Palumbo, for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs.
In support of the motion for summary judgment dismissing the complaint, evidence was submitted that the plaintiffs allegations were insufficient to support a cause of action alleging civil conspiracy to defraud him out of his funds, and the plaintiff failed to raise a triable issue of fact in response (see generally New York Univ. v Continental Ins. Co., 87 NY2d 308, 318 [1995]; Knowles v City of New York, 176 NY 430, 437 [1903]; Gould v Community Health Plan of Suffolk, 99 AD2d *645479 [1984]; Lapis Enters. v International Blimpie Corp., 84 AD2d 286, 292 [1981]). Moreover, to the extent the complaint purports to allege causes of action to recover damages for legal malpractice or conversion, those causes of actions are time-barred (see CPLR 214 [4], [6]). Therefore, the Supreme Court properly granted the motion for summary judgment dismissing the complaint. Ritter, J.P., Smith, Krausman and Rivera, JJ., concur.